Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 1 of 19 PageID: 11




              EXHIBIT A
       UNN-L-001721-20 05/28/2020 12:44:08 PM Pg 1 of 8 Trans ID: LCV2020955250
      Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 2 of 19 PageID: 12



Ty Hyderally, Esq. (Atty. ID No.: 023231993)
Hyderally & Associates, P.C.
33 PLYMOUTH STREET, SUITE 202
MONTCLAIR, NEW JERSEY 07042
TELEPHONE (973) 509-8500
FACSIMILE (973) 509-8501
Attorneys for Plaintiff: Sairy Pena

     SAIRY PENA,                                         SUPERIOR COURT OF NEW JERSEY
                                                          LAW DIVISION: UNION COUNTY
     PLAINTIFF,                                                   DOCKET NO.:

     VS.                                                              CIVIL ACTION

     AMAZON.COM, INC., JOHN DOES
     1-10, AND XYZ CORP. 1-10,                            COMPLAINT AND JURY DEMAND

     DEFENDANTS.

           Plaintiff, Sairy Pena (“Pena” or “Plaintiff”) who resides at 29 Jacques Street, Elizabeth, NJ
07201, by way of this Complaint against Defendants, Amazon.Com, Inc. (“Amazon” or
“Corporate Defendant”), John Does 1-10, and XYZ Corp. 1-10 (hereinafter collectively
“Defendants”) hereby says:


                              I. Nature of Action, Jurisdiction, and Venue


1.         This is an action seeking equitable and legal relief for: (1) violation of the New Jersey Law
           Against Discrimination, N.J.S.A. 10:5-1 et seq. (“LAD”) (Pregnancy Discrimination); (2)
           violation of the LAD (Pregnancy Discrimination Retaliation); and (3) a violation of the
           Pregnant Workers Fairness Act, NJ Rev Stat § 10:5-3.1 (2014), (PWFA).
2.         This court has jurisdiction due to the nature of the action and the amount in controversy.
           Additionally, Plaintiff has satisfied all prerequisites to bringing these claims.
3.         Venue is appropriate in this court since Plaintiff lives in Union County and Defendants do
           business in Union County.




                                                     1
       UNN-L-001721-20 05/28/2020 12:44:08 PM Pg 2 of 8 Trans ID: LCV2020955250
      Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 3 of 19 PageID: 13



                                               II. Parties
4.      Pena was a Fulfillment Associate for Amazon, a global online retailer, at a fulfillment
        center located at 275 Omar Avenue, Avenel, New Jersey 07001.
5.      Pena was an employee of the Defendant Corporation and performed job related duties in
        the State of New Jersey.
6.      During the relevant time period, JOHN DOES 1-10 are currently unknown employees who
        were either senior management level employees who controlled Plaintiff’s workplace, and
        supervised Plaintiff and aided and/or abetted in the commission of conduct complained of
        herein and/or who either acted within the scope of their employment at the workplace
        during working hours, or, to the extent they went beyond the scope of their employment,
        defendants ratified, embraced and added to his conduct. As the parties engage in discovery,
        Plaintiff retains the right to amend the Complaint to add these individual employees by
        name.
7.      During the relevant time period, XYZ Corp. 1-10 are unknown affiliated corporations or
        entities or other corporations who have liability for the claims set forth herein. As the
        parties engage in discovery, Plaintiff retains the right to amend the Complaint to add these
        individual entities by name.
8.      Thus, all Defendants are subject to suit under the statutes cited.
9.      At all times referred to in this Complaint, employees of the Corporate Defendants, who are
        referred to herein, were acting within the scope of their employment at the workplace
        during working hours, or, to the extent that they were not so acting, the Corporate
        Defendant ratified, embraced and added to their conduct.


                                            III.Factual Allegations

10.     On or about October 17, 2018, Pena became employed as a Fulfillment Associate for
        Amazon at an hourly rate of pay of $13.50. Pena worked overtime some weeks.
11.     Pena’s duties included, but were not limited to, logging food products into a computerized
        system using a hand-held scanner and occasionally packing vegetables.
12.     Due to her exemplary work performance, Pena’s salary was increased to $15.25/hour in
        approximately March 2019.



                                                  2
       UNN-L-001721-20 05/28/2020 12:44:08 PM Pg 3 of 8 Trans ID: LCV2020955250
      Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 4 of 19 PageID: 14



13.     In late March 2019, Pena was experiencing severe pain and sought medical treatment from
        OMC Overlook Medical Center, Union Campus. (Exhibit “1”).
14.     During this visit, Pena was advised that she was pregnant.
15.     Pena requested days off from work and provided her manager and Human Resources a
        copy of her doctor’s medical note advising that Pena would be out of work from March 26
        to March 28, 2019.
16.     Pena also advised her manager and Human Resources that she was pregnant.
17.     On August 2, 2019, Pena experienced nausea, as a result of being 6 months pregnant, for
        which she needed to have a light snack.
18.     Pena was working in the Packing Room and discreetly ate two cherries from a bag she
        brought from home in order to alleviate her nausea.
19.     Along with Pena, there were four (4) other employees working in the Packing Room:
        Elizabeth Bonilla, Penelope Salcedo, Tomasin (last name unknown) and Alba (last name
        unknown).
20.     Those employees were also eating while packing vegetables.
21.     This was a common practice as employees consistently ate while working in the Packing
        Room.
22.     Defendants had never informed Pena or the other employees that there was an issue with
        eating in the Packing Room.
23.     Despite this Human Resources called Pena to discuss the fact that she was eating in the
        workplace.
24.     Pena shared that she was eating a snack to counter the nausea she was experiencing, due to
        her pregnancy.
25.     Despite this, Human Resources advised this was an issue.
26.     Pena had never before heard that there was any issue with eating in the Packing Room.
27.     Pena further advised that employees constantly ate in the Packing Room and no one ever
        made an issue of this.
28.     Human Resources informed Pena to provide a statement as to what she did and Pena
        complied by sending them an email that same day, August 2, 2019. (Exhibit “2”).
29.     Despite the fact that numerous employees ate in the Packing Room with no consequence,
        despite the fact that supervisors saw employees eating in the Packing Room and never

                                                  3
       UNN-L-001721-20 05/28/2020 12:44:08 PM Pg 4 of 8 Trans ID: LCV2020955250
      Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 5 of 19 PageID: 15



        stated this was a problem, despite the fact that Pena was eating merely because she was
        pregnant, despite the fact that Pena had never been disciplined or even criticized for eating
        in the workplace, despite the fact that Pena had never been disciplined for anything, on
        August 5, 2019, Human Resources called Pena and informed her that she was terminated.
30.     Pena was shocked and distressed at being fired as she was not only losing her job but also
        her health insurance, which was pivotal at this time in her life when she was six (6) months
        pregnant.
31.     Pena never received warnings or disciplinary actions regarding her job performance and
        executed her duties diligently and efficiently.
32.     The following day, August 6, 2019, Pena received a letter dated August 5, 2019, confirming
        her termination. (Exhibit “3”).
33.     The letter gave no reason for Pena’s termination.
34.     Defendants’ termination of Pena was clearly not based upon any legitimate reasons, but
        rather, was in retaliation for Pena being pregnant.
35.     Pena was the only pregnant employee at the Fulfillment Center.
36.     Other employees who were not pregnant and also ate in the packing room were not
        terminated.
37.     Pena had never been suspended before she was terminated.
38.     Pena had never been demoted before she was terminated.
39.     Pena had never been placed on a Performance Improvement Plan before she was
        terminated.
40.     Pena had never been threatened with termination before she was terminated.
41.     Rather, Pena performed her work duties in an exemplary fashion.
42.     Pena was appalled that she had been terminated for violating a policy she had never heard
        about.
43.     Defendants’ termination of Pena caused her to suffer severe emotional and physical harm
        as well as exceptional emotional distress, anxiety and sleeplessness.
44.     Defendants replaced Pena with someone who was not pregnant.
45.     At the time of her termination, August 5, 2019, Pena was paid $15.25 per hour and worked
        overtime some weeks.
46.     Pena’s job benefits included health insurance, sick days and vacation.

                                                  4
       UNN-L-001721-20 05/28/2020 12:44:08 PM Pg 5 of 8 Trans ID: LCV2020955250
      Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 6 of 19 PageID: 16



47.     These benefits of employment, and those set forth below, make up Pena’s claim for
        damages.
                                             Count I
                                             (LAD)
                                    (Pregnancy Discrimination)

48.     Plaintiff realleges and incorporates herein the paragraphs set forth in this Complaint.
49.     The foregoing facts and circumstances demonstrate that Defendants have violated the LAD
        by discriminating against Plaintiff due to Plaintiff’s pregnancy and/or refusing to provide
        her reasonable accommodations, necessitated by her pregnancy.
50.     As a direct and proximate result of the actions of Defendants, Plaintiff has suffered mental
        anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional
        distress injuries, the physical manifestation of emotional distress injuries, and/or physical
        injury. Furthermore, Plaintiff has suffered lost wages, a diminished ability to earn a living,
        and a diminished capacity to enjoy Plaintiff’s life. Moreover, Plaintiff has and/or may have
        to incur expenses for medical, psychiatric, and/or psychological counseling and care.
        Plaintiff’s damages have been experienced in the past, and they will continue into the
        future.
51.     Further, Plaintiff has been required to retain an attorney to assist Plaintiff in asserting
        Plaintiff’s claims and protecting Plaintiff’s rights.


                                            Count II
                                  (LAD – Pregnancy Retaliation)

52.     Plaintiff realleges and incorporates herein the paragraphs set forth in this Complaint.
53.     The foregoing facts and circumstances demonstrate that Defendants have violated the LAD
        by retaliating against Plaintiff because Plaintiff was pregnant.
54.     As a direct and proximate result of the actions of Defendants, Plaintiff has suffered mental
        anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional
        distress injuries, the physical manifestation of emotional distress injuries, and/or physical
        injury. Furthermore, Plaintiff has suffered lost wages, a diminished ability to earn a living,
        and a diminished capacity to enjoy Plaintiff’s life. Moreover, Plaintiff has and/or may have
        to incur expenses for medical, psychiatric, and/or psychological counseling and care.


                                                   5
       UNN-L-001721-20 05/28/2020 12:44:08 PM Pg 6 of 8 Trans ID: LCV2020955250
      Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 7 of 19 PageID: 17



        Plaintiff’s damages have been experienced in the past, and they will continue into the
        future.
55.     Further, Plaintiff has been required to retain an attorney to assist Plaintiff in asserting
        Plaintiff’s claims and protecting Plaintiff’s rights.


                                             Count III
                                  (Pregnant Workers Fairness Act)

56.     Plaintiff realleges and incorporates herein the paragraphs set forth in this Complaint.
57.     The foregoing facts and circumstances demonstrate that Defendants have violated the
        PWFA by engaging in acts of pregnancy discrimination.
58.     Furthermore, upon information and belief, Defendants have engaged in individual and a
        pattern and practice of such discrimination and/or disparate treatment.
59.     As a direct and proximate result of the actions of Defendants, Plaintiff has suffered mental
        anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional
        distress injuries, the physical manifestation of emotional distress injuries, and/or physical
        injury. Furthermore, Plaintiff has suffered lost wages, a diminished ability to earn a living,
        and a diminished capacity to enjoy Plaintiff’s life. Moreover, Plaintiff has and/or may have
        to incur expenses for medical, psychiatric, and/or psychological counseling and care.
        Plaintiff’s damages have been experienced in the past, and they will continue into the
        future.
60.     Further, Plaintiff has been required to retain an attorney to assist Plaintiff in asserting
        Plaintiff’s claims and protecting Plaintiff’s rights.


        WHEREFORE, as to each and every count, Plaintiff demands judgment on each and all
        of these Counts against the Defendants jointly and severally, as follows:
        A.        Compensatory damages of not less than $100,000;
        B.        Damages for lost wages and benefits, back pay, front pay (or reinstatement);
        C.        Damages for humiliation, mental and emotional distress;
        D.        Statutory damages, if applicable;
        E.        Punitive damages and or liquidated damages where permitted by law;
        F.        Attorneys' fees and costs of suit;

                                                       6
      UNN-L-001721-20 05/28/2020 12:44:08 PM Pg 7 of 8 Trans ID: LCV2020955250
     Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 8 of 19 PageID: 18



       G.      Lawful interest - including pre-judgment interest on lost wages;
       H.      Lawful interest - including pre-judgment interest on any wages not paid in a timely
               manner; and
       I.      Such other, further and different relief as the Court deems fitting, just and proper.


       Plaintiff hereby reserves the right to amend this Complaint to supplement or modify the
       factual obligations and claims contained herein, based upon information received from the
       defendants, witnesses, experts, and others in the course of discovery in this matter.


                               DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 4:35-1(a) and (b), plaintiff respectfully demands a trial by jury on all
issues in the within action so triable.

                            DESIGNATION OF TRIAL COUNSEL

       In accordance with Rule 4:25-4, TY HYDERALLY is hereby designated as trial counsel
on behalf of plaintiff.

        R. 4:5-1(b)(2) CERTIFICATION OF NO OTHER ACTIONS OR PARTIES

        I hereby certify that the matter in controversy is not the subject of any other action pending
in any court or of a pending arbitration proceeding, that no other action or arbitration proceeding
is contemplated, and that there are no other parties known to me at this time who should be joined
as parties to this action.

             DEMAND FOR PRODUCTION OF INSURANCE AGREEMENTS

        Pursuant to R. 4:10-2(b), demand is hereby made that you disclose to the undersigned
whether there are any insurance agreements or policies under which any person or firm carrying
on an insurance business may be liable to satisfy all or part of a judgment which may be entered
in the action or to indemnify or reimburse for payment made to satisfy the judgment.

        If so, please attach a copy of each, or in the alternative state, under oath and certification:
(A) policy number; (b) name and address of insurer; (c) inception and expiration date; (d) names
and addresses of all persons insured thereunder; (e) personal injury limits; (f) property damage
limits; and (g) medical payment limits.




                                                  7
      UNN-L-001721-20 05/28/2020 12:44:08 PM Pg 8 of 8 Trans ID: LCV2020955250
     Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 9 of 19 PageID: 19




DATED:         May 28, 2020

                                          HYDERALLY & ASSOCIATES, P.C.
                                          Attorneys for Plaintiff




                                          By: _________________________
                                                 TY HYDERALLY, Esq.
                                                 For the Firm




T:\Pena Sairy\Pleadings\052820 COM.docx




                                            8
 UNN-L-001721-20 05/28/2020 12:44:08 PM Pg 1 of 6 Trans ID: LCV2020955250
Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 10 of 19 PageID: 20




                Exhibit “1”
 UNN-L-001721-20 05/28/2020 12:44:08 PM Pg 2 of 6 Trans ID: LCV2020955250
Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 11 of 19 PageID: 21
 UNN-L-001721-20 05/28/2020 12:44:08 PM Pg 3 of 6 Trans ID: LCV2020955250
Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 12 of 19 PageID: 22




                Exhibit “2”
     UNN-L-001721-20 05/28/2020 12:44:08 PM Pg 4 of 6 Trans ID: LCV2020955250
   Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 13 of 19 PageID: 23
De: Sairy Rodriguez
Fecha: 2 de agosto de 2019, 6:46:31 p. m. EDT
Para: Cherwl@amazon.com
Asunto: Inconvenience in the Packing Room

Dear Human Resources,

  I was working in the packing area, when a staff saw me at the place eating. I am pregnant and,
therefore, from time to time I have to eat something to calm my nausea, when I eat, I make sure to
change my gloves. I bring small snacks that I take from my house as dried fruits or small fresh fruits in a
Ziploc bag. Actually, I didn't know I couldn't get to that place because I had never received training to
work in that area. I only know that I should wash my hands before working, wearing gloves, a hat and a
gown. I can be sure that if I had received training and had the information that I cannot eat in that area,
I would have never eaten in that area, even if it was because of my pregnancy status. I have been
working in amazon for almost a year, and I have never received a warning or a wake-up call for doing
something wrong. I leave it at your consideration.
                            Thanks in Advance,
                                 Sairy Pena

 Enviado desde mi iPhone
 UNN-L-001721-20 05/28/2020 12:44:08 PM Pg 5 of 6 Trans ID: LCV2020955250
Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 14 of 19 PageID: 24




                Exhibit “3”
 UNN-L-001721-20 05/28/2020 12:44:08 PM Pg 6 of 6 Trans ID: LCV2020955250
Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 15 of 19 PageID: 25
    Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 16 of 19 PageID: 26




Ty Hyderally, Esq. (Atty. ID No.: 023231993)
Hyderally & Associates, P.C.
33 PLYMOUTH STREET, SUITE 202
MONTCLAIR, NEW JERSEY 07042
TELEPHONE (973) 509-8500
FACSIMILE (973) 509-8501
Attorneys for Plaintiff: Sairy Pena

 SAIRY PENA,                                              SUPERIOR COURT OF NEW JERSEY
                                                           LAW DIVISION: UNION COUNTY
 PLAINTIFF,                                                  DOCKET NO.: UNN-1721-20

 VS.                                                                   CIVIL ACTION

 AMAZON.COM, INC., JOHN DOES 1-
 10, AND XYZ CORP. 1-10,                                                  SUMMONS

 DEFENDANTS.


AMAZON.COM, INC.

From The State of New Jersey To The Defendant(s) Named Above:

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The
complaint attached to this summons states the basis for this lawsuit. If you dispute this complaint, you or your
attorney must file a written answer or motion and proof of service with the deputy clerk of the Superior Court
in the county listed above within 35 days from the date you received this summons, not counting the date you
received it. (The address of each deputy clerk of the Superior Court is provided.) If the complaint is one in
foreclosure, then you must file your written answer or motion and proof of service with the Clerk of the
Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the
Treasurer, State of New Jersey and a completed Case Information Statement (available from the deputy clerk
of the Superior Court) must accompany your answer or motion when it is filed. You must also send a copy of
your answer or motion to plaintiff's attorney whose name and address appear above, or to plaintiff, if no
attorney is named above. A telephone call will not protect your rights; you must file and serve a written
answer or motion (with fee of $175.00 and completed Case Information Statement) if you want the court to
hear your defense.

If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against
you for the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the
Sheriff may seize your money, wages or property to pay all or part of the judgment.

If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the
Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). A list of these
offices is provided. If you do not have an attorney and are not eligible for free legal assistance, you may
     Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 17 of 19 PageID: 27




obtain a referral to an attorney by calling one of the Lawyer Referral Services. A list of these numbers is also
provided.

Michelle M. Smith, Esq.
Michelle M. Smith, Esq.,
Clerk of the Superior Court


DATED: June 1, 2020

Name of Defendant to be served:
AMAZON.COM, INC.

Address of the Defendant to be served:
AMAZON.COM, INC.
c/o
Tyler J. Hill, Esq.
Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540-6289

Phone Number:

T:\Pena Sairy\Pleadings\060120.SUMS.doc




                                                       2
         UNN-L-001721-20 05/28/2020 12:44:08 PM Pg 1 of 1 Trans ID: LCV2020955250
      Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 18 of 19 PageID: 28




                        Civil Case Information Statement
Case Details: UNION | Civil Part Docket# L-001721-20

Case Caption: PENA SAIRY VS AMAZON.COM, INC.                     Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
Case Initiation Date: 05/28/2020                                 Document Type: Complaint with Jury Demand
Attorney Name: TY HYDERALLY                                      Jury Demand: YES - 6 JURORS
Firm Name: HYDERALLY & ASSOCIATES, P.C.                          Is this a professional malpractice case? NO
Address: 33 PLYMOUTH ST STE 202                                  Related cases pending: NO
MONTCLAIR NJ 07042                                               If yes, list docket numbers:
Phone: 9735098500                                                Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : Pena, Sairy                           transaction or occurrence)? NO
Name of Defendant’s Primary Insurance Company
(if known): Unknown                                              Are sexual abuse claims alleged by: Sairy Pena? NO




      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Employer/Employee
Does the statute governing this case provide for payment of fees by the losing party? YES
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? YES
         If yes, for what language:
         SPANISH

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

05/28/2020                                                                                              /s/ TY HYDERALLY
Dated                                                                                                              Signed
            UNN L 001721-20 05/29/2020 4:28:18 AM Pg 1 of 1 Trans ID: LCV2020960010
          Case 1:20-cv-07889 Document 1-1 Filed 06/29/20 Page 19 of 19 PageID: 29
UNION COUNTY SUPERIOR COURT
2 BROAD STREET
CIVIL DIVISION
ELIZABETH        NJ 07207
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (908) 787-1650
COURT HOURS 8:30 AM - 4:30 PM

                              DATE:   MAY 28, 2020
                              RE:     PENA SAIRY VS AMAZON.COM, INC.
                              DOCKET: UNN L -001721 20

      THE ABOVE CASE HAS BEEN ASSIGNED TO:    TRACK 3.

     DISCOVERY IS   450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON MARK P. CIARROCCA

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM       001
AT:   (908) 787-1650 EXT 21493.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: TY HYDERALLY
                                             HYDERALLY & ASSOCIATES, P.C.
                                             33 PLYMOUTH ST
                                             STE 202
                                             MONTCLAIR        NJ 07042

ECOURTS
